Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Kossi Klassou / Wintergreen Mobil Inc.
d/b/a Wintergreen Mobil,

Respondent.

Docket No. C-14-854
FDA Docket No. FDA-2014-H-0372

Decision No. CR3241
Date: May 27, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Kossi Klassou / Wintergreen Mobil Inc. d/b/a
Wintergreen Mobil, alleging facts and legal authority sufficient to justify imposing
a civil money penalty of $250. Respondent did not timely answer the Complaint,
nor did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors on two separate occasions, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act) and its implementing regulations, found at 21
C.F.R. Part 1140. CTP seeks a civil money penalty of $250.
On April 3, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Wintergreen Mobil, an establishment that sells tobacco
products and is located at 890 Rockville Pike, Rockville, Maryland 20852 .
Complaint §[ 3.

e On November 16, 2012, an FDA-commissioned inspector observed that ‘“‘a
person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes . . . at approximately 3:33 PM ET.” Complaint
q 10.

e On December 6, 2012, CTP issued a Warning Letter to Mobil explaining
that the inspector’s November 16, 2012 observation constituted a violation
of a regulation found at 21 C.F.R. § 1140.14(a).' In addition to describing
the violation, the letter advised Respondent that the FDA may initiate a
civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

* In the Complaint, CTP alleges that it issued a Warning Letter to “Mobil at 890
Rockville Pike, Rockville, MD 20852.” Because this address is the same address
listed for Wintergreen Mobil, I infer that CTP is referring to the same retail outlet.
e The FDA did not receive a response to the Warning Letter, but delivery
records show that an individual named “Amdrave” received it on December
7, 2012. Complaint 11.

e On August 19, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Newport
Box cigarettes . . . at approximately 1:58 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on November 16, 2012, and
August 19, 2013, when its staff sold cigarettes to minors. Therefore, Respondent’s
actions on two separate occasions at the same retail outlet constitute violations of
law that warrant a civil money penalty. Accordingly, I find that a civil money
penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

